Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “first” on line 9 of claim 9 render the claims indefinite because the use of the term “first” implies that there is a second direction, however, the applicant has failed to set forth a second direction.  Also see “first” on lines 2 and 6 of claim 14.  Recitations such as “storing a tailgate control module” on lines 3-4 of claim 5 render the claims indefinite because it is unclear how the memory can store a control module.  Recitations such as “configured to actuate responsive to the tailgate” on lines 2-3 of claim 9 render the claims indefinite because they are grammatically awkward and confusing.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (US 3716945).  Cooper et al. discloses a tailgate control system for a vehicle, the control system comprising: 
a spindle 78; and 
a coupling member 48 fixedly coupled to a tailgate 20 of the vehicle, the coupling member having a slot 64 formed therein, wherein a portion of the spindle 78 is coupled to the coupling member along the slot 64 so as to enable relative movement between the portion of the spindle 78 and the coupling member 48 along the slot 64, and such that a manually-generated closing motion of the tailgate causes a change in a position of the portion of the spindle along the slot, in a first direction along the slot (claim 1);
wherein the portion of the spindle 78 is coupled to the coupling member 48 so as to enable exertion of a force by the portion of the spindle on a first edge 68 of the slot 64 during extension of the spindle (when the spindle 78 is extended to the dashed position shown in figure 3) sufficient to cause a closing motion of the tailgate 20 (claim 2);
wherein the portion of the spindle 78 is coupled to the coupling member 48 so as to enable exertion of a force by the portion of the spindle on a first edge 66 of the slot 64 during retraction of the spindle (when the spindle 78 is retracted to the dashed position 
further comprising a detent mechanism 72 structured to maintain the portion of the spindle 78 in a predetermined location along the slot 64 prior to generation of the manually-generated closing motion of the tailgate (claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. as applied to claims 1-3 and 13 above, and further in view of Jones (US 20100192942).
Jones discloses a portion of a spindle 210 is coupled to a coupling member 300 using a ball joint 240.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Cooper et al. with a ball joint connection, as taught by Jones, to provide a more secure connection between the spindle and the coupling member.

s 5-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. as applied to claims 1-3 and 13 above, and further in view of Ghannam et al. (US 2020/0141171).  Ghannam et al. discloses a tailgate control system comprising one or more processors 142; and a memory 144 communicably coupled to the one or more processors and storing a tailgate control module including instructions that when executed by the one or more processors cause the one or more processors to control operation of the tailgate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Cooper et al. with a processor and memory, as taught by Ghannam et al., to more accurately and reliably control the movement of the tailgate.
It should be noted that the operation of the tailgate requires positioning the spindle such that the spindle contacts a first edge of the slot.
	With respect to claim 6, wherein the tailgate control module of Cooper et al., as modified above, controls the operation of the spindle to halt any attempted extension of the spindle 78 responsive to a reaction force in the spindle 78 reaching a predetermined level, i.e., the fully closed position of the tailgate, due to contact between the spindle 78 and the first edge 66 of the slot 64 when the tailgate 20 is in the fully closed position.
	With respect to claim 7, the tailgate control module of Cooper et al., as modified above, includes instructions that when executed causes operation of the spindle 78 to extend the spindle so that the portion of the spindle exerts a force on the first edge 66 of the slot 64 sufficient to generate a closing motion of the tailgate 20.

	With respect to claim 9, Cooper et al., as modified above, discloses at least one switch 86 configured to actuate responsive to the tailgate residing in the predetermined rotational position, and wherein the control system of Cooper et al. causes the spindle to extend the spindle responsive to actuation of the at least one switch.
	With respect to claim 10, Cooper et al., as modified above, comprises at least one sensor 74 configured to detect a rotational position of the tailgate 20, and wherein the operation of the spindle to extend the spindle responsive to detection of the tailgate in the predetermined rotational position in response to the at least one sensor.
	With respect to claim 12, wherein the predetermined rotational position is a fully-raised position of the tailgate as set forth on lines 16-23 of column 4.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. in view of Ghannam et al. as applied to claims 5-10 and 12 above.
Cooper et al., as modified above, is silent concerning the predetermined rotational position comprising the half-latch position.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi (US 2001/0035661) in view of Cooper et al. (US 3716945).  Doshi discloses a pickup truck 20 with a tailgate 38, but is silent concerning a tailgate control system.
However, Cooper et al. discloses a tailgate control system for a vehicle, the control system comprising: 
a spindle 78; and 
a coupling member 48 fixedly coupled to a tailgate 20 of the vehicle, the coupling member having a slot 64 formed therein, wherein a portion of the spindle 78 is coupled to the coupling member along the slot 64 so as to enable relative movement between the portion of the spindle 78 and the coupling member 48 along the slot 64, and such that a manually-generated closing motion of the tailgate causes a change in a position of the portion of the spindle along the slot, in a first direction along the slot.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Doshi with a control system, as taught by Cooper et al. to enable a user to more easily and automatically control the position of the tailgate.



Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the detent mechanism comprises: a protrusion extending from a first side of the coupling member; a link coupled to the spindle so that the coupling member is movable with respect to the link; and a spring-loaded plunger supported by the link and structured to exert a bearing force on the first side of the coupling member along a first side of the protrusion, and structured to resiliently deflect responsive to contact between the plunger and the protrusion during the manually-generated closing motion of the tailgate.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634